Citation Nr: 0632324	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  02-10 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUE


Entitlement to an increased evaluation for schizophrenia, 
currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Dr. J.A. Juarbe Ortiz, Psychiatrist


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 and later rating 
decisions by the Department of Veterans Affairs (VA) San 
Juan, Puerto Rico Regional Office (RO), which denied the 
veteran entitlement to an increased evaluation for his 
service-connected schizophrenia.

This case was previously before the Board and, in April 2006, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.

 
FINDING OF FACT

Schizophrenia is productive of symptoms resulting in 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for schizophrenia have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130 and Part 4, Code 9204 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION


Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2002, March 2004, 
and May 2005; rating decisions dated in February 2002 and May 
2005, a supplemental statement of the case in June 2002, and 
supplemental statements of the case in January 2003 and June 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Factual Background

A rating action in August 1978 awarded the veteran service 
connection for schizophrenia.  A 30 percent rating was 
assigned, effective from June 1978. 

The veteran's claim for an increased evaluation for 
schizophrenia was received in December 2000.

A VA progress note dated in January 2000 notes that the 
veteran has schizophrenia and was currently doing fairly well 
with no new problems.  He was noted to be alert, active, 
cooperative, spontaneous with no involuntary body movement or 
tremors.  His thoughts were logical, coherent, and relevant.  
There were no hallucinations, delusions, ideas of self harm 
or harm to others.  His affect was broad; mood was adequate, 
memory good for recent and remote events.  He was oriented in 
time place, and person.  Judgement was good.  The examiner 
also noted that his insight was good as he understands his 
need for treatment.  The veteran was assessed as being in 
remission of symptoms.

When examined by VA in January 2000, the veteran reported not 
working since 1977.  It was noted that he lives with his wife 
and three children.  He said that he tries to occupy himself 
by working on handcraft.  He also reported that he cannot 
stand crowds or noises.  On mental status examination, the 
veteran was noted to be adequately dressed and groomed.  He 
was alert and oriented times three.  His mood was anxious and 
depressed.  His affect was constricted.  His attention was 
good.  His concentration and memory was fair.  His speech was 
clear and coherent.  He was not hallucinating.  He was not 
suicidal or homicidal.  His insight and judgement were fair.  
He exhibited good impulse control.  Chronic undifferentiated 
schizophrenia was diagnosed.  The global assessment of 
function (GAF) was 65.

A psychiatric medical report prepared by the veteran's 
private physician and dated in March 2000, noted that the 
veteran lives with his wife, child, and parents.  The veteran 
was undernourished, tense, spontaneous, verbal passive, 
adequately dressed, cooperative, nervous, anxious, and 
depressed with good personal hygiene.  He had slow flow of 
thought and monotonous speech with mild to moderate 
psychomotor retardation.  He was coherent, relevant, and 
cryfull.  He reported hallucinations where he sees monsters 
and hears people.  There were ideas of reference and 
wordlessness.  He expressed annoyance at people.  His affect 
was blunt and his mood was persistently depressed.  He was 
oriented in person and partially oriented in place and time.  
His attention was poor and his judgement was reported as 
acceptable.  He had no insight at all.  The veteran was noted 
to have very poor social functioning, to not participate in 
household tasks, and to be unable to make decisions and 
unable to complete a normal workday without interruption.  
Schizophrenia with depression was diagnosed.  The veteran's 
GAF was reported as "poor at 46."

During a May 2000 VA psychiatric examination the veteran 
stated that his emotional condition has been of such nature 
that he was afraid of group gatherings and people in general.  
He also reported hearing voices.  The examiner noted 
following a review of the veteran's claims file that the 
veteran's capacity to work has been nil since he was 
discharged from the Armed Forces.  He further noted that 
there are positive and negative symptoms of his condition.  
His life is one of isolation, unable to cope neither with 
stress of every day nor with the capacity to maintain a 
persistent attention in a task.  On mental status 
examination, the veteran was described as undernourished, 
timid, unspontaneous, distant, clean, and dressed in a simple 
way.  His affect was flat; thoughts were centered on his lack 
of appetite, abdominal pains, diarrheas, ideas of reference, 
poorly structured persecutory ideas, hallucinations, fears to 
open spaces, his inability to socialize, and his inability to 
be with others.  The examiner noted that all this information 
was difficult to obtain due to his difficulties to process 
information.  There was no evidence of destructive ideas.  He 
was alert and oriented.  Judgement and insight were poor. The 
diagnosis was undifferentiated schizophrenic type.  The 
examiner stated that through the years that he suffers from 
two chronic conditions that united had rendered him totally 
disabled to function in a continuous way.  He further stated 
that the veteran's life is one of isolation, poor family 
relations, and an inability to socialize.

A VA psychiatric review summary dated in October 2002 notes 
that the veteran reported that since he left service, he has 
lived with constant hallucinations (auditory and visual).  He 
reported being afraid of being around people, keeping him 
isolated at his home.  His examiner stated that all these 
symptoms have caused severe occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgement, thinking, and mood.

On a VA mental disorder examination in October 2002, the 
veteran reported living with his spouse of 20 years and three 
daughters.  On mental status examination, the veteran was 
described as well-nourished, cooperative, and appropriately 
dressed with adequate hygiene.  He was a spontaneous and 
established eye contact with his examiner.  He was alert and 
in contact with reality.  There was no evidence of 
psychomotor retardation or agitation.  There were no tics, 
tremors, or abnormal involuntary movement.  His thought 
process was coherent and logical.  There was no looseness of 
association and no evidence of disorganized speech.  In the 
content of thought, there was evidence of delusions of 
persecution and ideas of reference.  There was no evidence of 
hallucinations, phobias, obsessions, or suicidal ideas.  He 
was oriented in time, place, and person.  His memory for 
recent, remote, and immediate events was intact.  His 
abstraction capacity was impaired, judgement was fair, and 
insight was poor.  Schizophrenia was diagnosed.  The GAF was 
40.
When examined by VA in April 2004, the veteran reported that 
in the last year he had been feeling depressed, sad, 
irritable with loss of energy, insomnia, inability to 
concentrate, anxiety, restlessness, and tension.  On mental 
status examination, the veteran was described as well 
nourished and appropriately dressed with adequate hygiene.  
He was spontaneous and established eye contact with his 
examiner.  He was alert, aware of the interview situation, 
and in contact with reality.  There was no evidence of 
psychomotor retardation or agitation.  There were no tics, 
tremors, or involuntary movement.  His thought process was 
coherent and logical.  There was no looseness of association 
and no evidence of disorganized speech.  There was no 
evidence of delusions or hallucinations.  He had no phobias, 
obsessions, panic attacks, or suicidal ideas.  His mood was 
depressed and anxious.  His affect was constricted and 
appropriate.  He was oriented in person, place, and time.  
His memory for recent, remote and immediate events was 
intact.  His abstraction capacity was normal.  His judgement 
and insight were fair.  The examiner stated that the signs 
and symptoms noted on examination are seriously interfering 
with the veteran's employment and social functioning.  The 
examiner also stated that the veteran has no impairment of 
thought process and communication and no evidence of 
inappropriate behavior.  He added that the veteran was able 
to maintain basic activities of daily living.  Schizophrenia 
was diagnosed.  The GAF was 50.

In a rating decision of May 2005, the 30 percent evaluation 
for undifferentiated schizophrenia was increased to 50 
percent, effective April 13, 2004, the date of his VA 
examination summarized above.

On a VA psychiatric evaluation in June 2005, the veteran 
endorsed an anxious mood, difficulty initiating and 
maintaining sleep, poor concentration and motivation and lack 
of hope.  He described visual and audio hallucinations and at 
times fleeting suicidal thoughts with no plan.  On mental 
status examination, he was alert, attentive and oriented 
times three.  He was cooperative and reasonable with 
appropriate grooming and poor eye contact.  His speech was 
normal rate and rhythm.  Language was intact.  His mood was 
anxious and his affect was blunted.  There were questionable 
ideas of reference.  Thought content showed persecutory 
delusions.  His insight was limited and judgement was good.  
Immediate memory was intact.  Recent and remote memory was 
fair.  Schizophrenia, undifferentiated type by history, 
depressive disorder, and rule out generalized anxiety 
disorder were the diagnoses. The GAF was 50. 

In a medical report dated in September 2005, the veteran's 
private physician reported that the veteran reports symptoms 
of PTSD.

The veteran was afforded a VA mental disorders examination in 
June 2006 for the expressed purpose of identifying signs and 
symptoms of his service-connected schizophrenia as opposed to 
non-service-connected psychiatric problems in addition to 
ascertaining the severity of the service-connected disorder.  
On this examination, it was noted that he was currently 
prescribed anti-depressants for his mental disorder and 
receives individual psychotherapy.  The veteran reported 
feeling apprehensive with feeling that something is going to 
happen.  He also reported hearing voices telling him to move 
out.  On mental status examination, the veteran was noted to 
be neatly groomed.  There was psychomotor activity involving 
hand wringing.  The veteran's speech was impoverished.  His 
attitude was cooperative.  His affect was constricted and 
mood was anxious.  He was oriented to person and place but 
not to time.  His remote memory was normal.  Immediate and 
recent memory was mildly impaired.  Schizophrenia and anxiety 
disorder not otherwise specified with agoraphobia were the 
Axis I diagnoses.  The examiner stated that these disorders 
were two separate and distinct entities with no relation to 
one another.  He stated that the symptom of auditory 
hallucinations is related to the veteran's schizophrenia and 
that his anxiety symptoms are apprehension, social 
withdrawal, and somatic complaints.  The GAF for 
schizophrenia was 55.  The GAF for the veteran's non-service-
connected anxiety disorder with agoraphobia was also 55.  The 
examiner stated that the veteran's occupational and social 
impairment is mainly due to the anxiety symptoms and not to 
the service-connected schizophrenia.

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability. They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).

In evaluating the severity of a particular disability it is 
essential to consider its history. Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2. However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Though a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical history precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's schizophrenia is currently rated as 50 percent 
disabling under Diagnostic Code 9204. Under this code, a 50 
percent evaluation is warranted for undifferentiated type 
schizophrenia when the disorder causes occupational and 
social impairment, with reduced reliability and productivity, 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 evaluation for undifferentiated type schizophrenia 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.
38 C.F.R. § 4.130 (2006)

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here 
undifferentiated type schizophrenia, can be distinguished 
from any other diagnosed psychiatric disorders, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.

The Board initially notes that, to the extent that the 
veteran has been diagnosed with anxiety disorder with 
agoraphobia, service connection is not currently in effect 
for this disorder.  With respect to this disorder, the claims 
file contains medical evidence which, in the Board's opinion, 
adequately dissociates symptoms of the veteran's anxiety 
disorder from the symptoms of his schizophrenia. Thus it is 
possible, in this case, to separate the effects of a service-
connected condition from a nonservice-connected condition.  

After reviewing the medical evidence of record, the Board 
finds that -- although there is some evidence of some of the 
criteria required for a higher rating of 70 percent, the 
medical evidence does not show that the manifestations of the 
veteran's schizophrenia more closely approximate the criteria 
required for a higher rating.  38 C.F.R. § 4.7.  In that 
regard, the Board notes that although some of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule (e.g., such symptoms as hallucinations), the 
symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or 
exhaustive list of symptomatology which may be considered for 
a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).
 

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood. In this 
case, the veteran is not attending school, so that is not a 
factor for consideration. The general rating formula for 
mental disorders also lists a variety of symptoms that would 
support each percentage; as noted above, the list is not 
exhaustive. There is a report of fleeting suicidal thoughts 
on VA psychiatric examination in June 2005, but no evidence 
of attempt or plan.  However, VA psychiatric examination in 
June 2006 and examinations afforded the veteran between 
January 2000 and April 2004 are negative for suicidal and 
homicidal ideation.  See e.g., VA examination reports dated 
in January 2000, May 2000 and April; 2004.

There is no allegation or evidence of record showing that the 
veteran exhibits any obsessional rituals which interfere with 
routine activities.  

The veteran's speech (although monotonous and impoverished at 
times) has repeatedly been noted to be clear and concise with 
no evidence of disorganization, and his thought processes 
have consistently been found to be logical, coherent and 
relevant.  See e.g., VA examinations in January 2000, October 
2002, and April 2004.  While it was noted on psychiatric 
evaluation in June 2005, that the veteran's though content 
showed persecutory delusions, there has been no evidence to 
support a finding that his speech has been intermittently 
illogical, obscure, or irrelevant.  His examiner noted in 
April 2004 that the veteran had no impairment in thought 
process and communication.

Although VA examination reports show that the veteran has 
been found to be depressed on occasion and to describe visual 
and audio hallucinations on recent examinations, there is no 
indication that this has caused him to be unable to function 
independently, appropriately, or effectively.  Records show 
he is able for the most part to attend to his activities of 
daily living and he has a good relationship with his spouse 
and children.

On VA psychiatric examination in June 2006 it was noted that 
auditory hallucinations were the main manifestation of his 
schizophrenia.  There is no suggestion in the medical record 
in its entirety that the veteran has problems with impulse 
control.   He has, in fact, been specifically noted to 
exhibit good impulse control.  See e.g. VA examination in 
January 2000.  Thus, there is no evidence that the veteran 
has impaired impulse control.

There is some evidence of record showing that the veteran 
experiences some minor spatial disorientation.  He was found 
in March 2000 to be only partially oriented in place and 
time.  On his most recent VA examination in June 2006, he was 
not oriented to time.  Otherwise, he has been found by his 
examiners to be alert and oriented in all spheres.  See e.g., 
VA progress note dated in January 2000, and VA examination 
reports, dated in January 2000, May 2000, and April 2004.

With regard to the veteran's personal appearance and hygiene, 
on a private psychiatric medical report in March 2000, it was 
noted that he had good personal hygiene.  On VA examination 
in January 2000 he was noted to be adequately dressed and 
groomed.  When seen in October 2002 and April 2004, it was 
noted that he was appropriately dressed with adequate 
hygiene.  He was described as neatly groomed on VA 
psychiatric examination in June 2006.  VA records, in sum, do 
not show evidence that the veteran has neglected his personal 
appearance or hygiene. 

There is evidence to support a finding that the veteran has 
difficulty in adapting to stressful circumstances, including 
work, and maintaining effective relationships.  He was noted 
on VA examination in May 2000 and on a VA psychiatric review 
in October 2002, to be afraid of group gatherings and people 
in general.   These symptoms, however, were indicated by his 
VA examiner in June 2006 to be unrelated to his service-
connected schizophrenic disorder.

Considering whether there are deficiencies in the area of 
work, the Board notes that this is difficult to assess as the 
veteran has not worked for several years, and it appears that 
his non-service-connected anxiety symptoms, as noted by his 
VA examiner in June 2006, are the significant factor in his 
unemployment.

In assessing the impact on the veteran's work, the Board 
acknowledges that the veteran's service-connected 
schizophrenia is also apparently a factor.  However, on his 
most recent VA examination in June 2006, his examiner, as 
noted, stated that the veteran's occupational impairment, in 
addition to his social impairment, stems mainly from the non-
service-connected psychiatric impairment.  (See e.g. VA 
examination dated in June 2006) 

With regard to his family life, the record reflects that the 
veteran gets along well with his family members.

With regard to the veteran's judgment and thinking, there is 
no evidence of significant impairment in cognitive functions, 
concentration, insight, or judgment. See e.g., June 2005 VA 
examination report.  A March 2000 psychiatric medical report 
did describe the veteran's insight as nonexistent.  However 
subsequent VA psychiatric examinations have noted that his 
insight has ranged from poor to fair. (See VA examination 
reports dated in January 2000, May 2000, October 2002, and 
April 2004.  Insight was limited on VA examination in June 
2006.  Judgement on this examination was described as good.

With regard to the veteran's mood, VA examination reports 
show some impairment with the veteran's mood in that he has 
been found to be anxious and depressed.  However, his VA 
examiner in June 2006 attributed the veteran's impaired mood 
primarily to his non-service-connected anxiety disorder.

In summary, the findings in such areas as work, family 
relations, judgment, thinking and mood do not reflect that 
due to the service-connected schizophrenic disorder that the 
veteran has deficiencies in most areas, so as to support the 
assignment of a 70 percent rating.  In short, he has had some 
problems in some of these areas, but he has also had times 
when he did not have problems in some areas.  Moreover, as 
discussed above, there is insufficient evidence of such 
symptoms as suicidal ideation, obsessional rituals, defects 
in speech, spatial disorientation or impulse control 
attributable to the service-connected schizophrenia such that 
a 70 percent rating is warranted.  See 38 C.F.R. § 4.130.   
Any near-continuous panic or depression, impairment in the 
ability to function or difficulty adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships, is shown to be due to the non-
service-connected anxiety disorder.
  
In sum, the record reflects that the veteran's disability 
picture from his schizophrenia more nearly approximates the 
criteria for the 50 percent rating he is currently assigned, 
rather than for a 70 percent rating.  38 C.F.R. § 4.7.

With regard to the Global Assessment of Functioning (GAF) 
scores assigned in VA treatment records and on VA examination 
reports, the Board observes that the GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed. 1994).  A GAF score between 41 and 50 
suggests serious symptoms or any serious impairment in 
social, occupational or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV at page 47 
(American Psychiatric Association 1994).  A score between 51 
and 60 suggests moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  Id.  The Board 
also notes that while the examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is to be considered, it is not determinative of the 
percentage rating to be assigned; the percentage rating 
depends on evaluation of all the evidence.  38 C.F.R. §§ 
4.130 (1996), 4.126 (2001); VAOPGCPREC 10-95, 60 Fed. Reg. 
43186 (1995).  The medical evidence of record shows that the 
veteran's GAF scores have ranged from 40 to 65, with the 
majority of scores at 50 or above. 

Although the overall range of GAF scores is evidence of mild 
to severe impairment, it is important to note that the 
majority of the scores are above 50.  Furthermore, the GAF on 
VA examination in June 2006 attributable solely to the 
veteran's schizophrenia was 55, which would indicate 
moderate, rather than severe, impairment.  Thus, the Board 
finds that when the veteran's GAF scores are considered 
together with the other findings in the medical evidence, the 
criteria for a higher rating have not been met.  The Board 
notes that the GAF scores alone do not tip the scale toward 
either a 50 percent rating or 70 percent rating; moreover, 
when the GAF scores are considered with the lack of 
deficiencies in most areas - including work, family, 
judgment, and thinking - and the lack of suicidal ideation; 
obsessional rituals; illogical, obscure, and irrelevant 
speech; near continuous panic or depression; inability to 
function independently; spatial disorientation; and inability 
to establish and maintain relationships, the Board notes that 
this evidence as a whole does not more nearly approximate a 
70 percent rating. 

Here, the mere presence of one or another isolated finding of 
a symptom listed to support the assignment of a higher rating 
is simply not enough to place the evidence in equipoise.  In 
this case there is some "positive" evidence to support the 
veteran's claim for a higher rating - that is, that the 
medical evidence of record does satisfy some of the criteria 
for a higher rating - but there is more "negative" evidence 
that does not support the veteran's claim for a higher 
rating.  In that regard the Board notes that of the six areas 
listed in the criteria for 70 percent rating under Diagnostic 
Code 9411, only five areas (work, family relations, judgment, 
thinking, and mood) are applicable to this case.  Of those 
five areas, the veteran really only has deficiencies in work, 
in part due to mood, as noted by some depression and anxiety 
resulting from the non-service connected anxiety disorder 
with agoraphobia.  There is, however, insufficient evidence 
of suicidal ideation, obsessional rituals, near continuous 
panic or depression, spatial disorientation, difficulty in 
stressful circumstances, and inability to establish and 
maintain effective relationships, stemming from the service-
connected schizophrenia to show that he has deficiencies in 
the other areas (family, thinking, and judgment).  Thus, the 
Board finds that there is more negative evidence than 
positive evidence; the evidence is therefore not in 
equipoise.  Moreover, even considering other schizophrenia 
symptoms, which include audio hallucinations, the Board finds 
that these are not of such severity as to more nearly 
approximate a 70 percent rating.

The Board concludes that the veteran's schizophrenia is not 
manifested by symptomatology that approximates, or more 
nearly approximates the criteria for an evaluation in excess 
of 50 percent under Diagnostic Code 9204.  See 38 C.F.R. 
§ 4.7.  Accordingly, the preponderance of the evidence is 
against the claim, and the claim must be denied.  38 U.S.C.A. 
§ 5107; Gilbert, supra. 





ORDER

An increased evaluation for schizophrenia, currently rated 50 
percent disabling, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


